 

Exhibit 10.29

 

[pg1img1_ex10-29.jpg] 

 

October 13, 2016

 

John Hall, CEO and President

PCS Link, Inc. d/b/a Greenwood & Hall

12424 Wilshire Boulevard, #1030

Los Angeles, California 90025

 

Re:Payoff Confirmation Letter

 

Dear John:

 

Reference is made to the Amended and Restated Credit Agreement dated as of July
18, 2014 (as heretofore amended, restated, supplemented or otherwise modified,
the "Loan Agreement"), by and among PCS Link, Inc., a California corporation
d/b/a Greenwood & Hall ("Borrower"), Greenwood Hall, Inc., a Nevada corporation,
and Opus Bank ("Bank"). All capitalized terms used in this letter agreement
without definition shall have the respective meanings specified for such terms
in the Loan Agreement.

 

Bank has been informed that Borrower intends to terminate the Loan Agreement
with funds made available to Borrower from Moriah Education Funding ("New
Lender") to satisfy the below defined Payoff Amount. This letter agreement shall
remain in effect through and expire on the date that is the earlier of: (i) 24
hours after the effective date of the closing with New Lender, or (ii) October
14,2016 (each, a "Payoff Date").

 

Bank agrees that upon its receipt, by no later than 2:00p.m. (Pacific time) on
the Payoff Date, of: (a) a fully executed copy of this letter agreement; (b) a
fully executed copy of a common stock purchase warrant for 2,000,000 shares of
Greenwood Hall, Inc.'s common stock on a fully diluted basis at a price of $0.10
per share issued by Greenwood Hall, Inc. to Bank, in form and substance
satisfactory to Bank; (c) immediately available funds in an amount equal to
$1,200,000 (the "Payoff Amount"); which shall first be applied to any existing
over-advances in Borrower's deposit accounts maintained at Bank and the
remainder to be applied to the then outstanding principal.

 

1.       Borrower's and Guarantor's respective obligations and indebtedness
under the Loan Agreement and under the other Loan Documents (other than any
warrant executed by Borrower in favor of Bank) will be satisfied in full and
terminated, and Borrower and Guarantor will not be indebted to Bank under such
Loan Documents (other than any warrant executed by Borrower in favor of Bank),
in each case other than as set forth herein and other than with respect to the
indemnification provision in Section 11.16 of the Loan Agreement;

 

2.       Bank's security interests, liens, and other encumbrances on Borrower
and Guarantors in respect of the Loan Agreement (collectively, "Bank's Lien")
shall be automatically terminated and released, and be of no further force or
effect;

 

 1 

 

 

3.       Bank shall promptly deliver to Borrower, the following: (a) all
certificates delivered to Bank representing stock pledged by Borrower; (b) all
chattel paper and other instruments or documents delivered to Bank; (c) Uniform
Commercial Code releases and/or terminations and other terminations and
intellectual property releases in form acceptable for recording, terminating all
of Bank's Liens (d) all other collateral in respect of the Loan Agreement in the
actual physical possession of Bank; and (e) reassignments of all assignments in
favor of the Bank in form and substance satisfactory to Borrower; and

 

4.       New Lender and Borrower are authorized to file terminations of all
financing statements filed by Bank naming Borrower or Guarantor as a debtor.
Upon New Lender 's or Borrower's reasonable request from time to time, Bank will
execute and deliver, at Borrower's expense and at no expense to Bank, such
additional lien releases or terminations and such other items as may be
necessary to effectively terminate any and all of Bank's Liens.

 

Payment of the Payoff Amount should be made by wire transfer to Opus Bank, via
the following instructions:

 

Opus Bank

19900 MacArthur Blvd

Irvine, CA 92612

ABA: 122239270

Beneficiary: Special Credits Suspense.

Beneficiary Account No: 241048888

Swift Code: None

 

By their acceptance hereof, Borrower and Guarantor acknowledge and agree that
Bank reserves all of its rights with respect to each automated clearinghouse
(ACH) transfer and each check and other instrument or payment item (such ACH
transfers , checks, instruments or other payment items being, collectively,
"Payment Items") received by Bank from Borrower or any of Borrower's account
debtors prior to receipt of the Payoff Amount for which Bank has credited the
amount of all such Payment Items to Borrower's account but has not yet received
full and final credit or payment thereof.

 

Borrower and Guarantor further acknowledge and agree that Borrower and Guarantor
shall remain obligated for: (a) the amount of any check or other collection item
that was conditionally applied to the obligations under the Loan Documents but
which is hereafter dishonored or otherwise subject to avoidance; and (b)
Borrower 's and Guarantor's indemnification obligations pursuant to Section
11.16 of the Loan Agreement (collectively, the "Contingent Obligations").
Borrower and Guarantor shall reimburse and pay to Bank, promptly after Bank's
demand therefor, made at any time, in immediately available funds, the amount of
any Contingent Obligations and New Lender's obligations to make such payment
shall not be conditioned upon any prior demand upon Borrower or Guarantor by
Bank.

 

Borrower and Guarantor acknowledge that the Payoff Amount is due and owing
pursuant to the Loan Documents. If, for any reason , any of the Payoff Amount or
any other amounts applied by Bank to payment of the obligations under the Loan
Documents is voided or rescinded or must otherwise be returned by Bank as a
result of Borrower's or Guarantor's insolvency, bankruptcy or otherwise,
Borrower and Guarantor acknowledge and agree that the Loan Documents, and the
respective obligations and liabilities thereunder, shall be reinstated to that
extent.

 

 2 

 

 

Notwithstanding anything herein to the contrary, Borrower and Guarantor
acknowledge and agree that each warrant executed by Borrower in favor of Bank
whether now existing or hereafter executed (including, without limitation, (i)
the warrant executed and delivered in connection with the Third Amendment,
Waiver and Ratification dated September 15, 2015 exercisable for 1,200,000
shares of common stock of Greenwood Hall, Inc. at a per share price as provided
in that warrant agreement, and (ii) the warrant to be executed and delivered in
connection with this letter agreement for 2,000,000 shares of Greenwood Hall,
Inc. common stock on a fully diluted basis at a price of $.10 per share, as each
such warrant may be amended in accordance with the terms set forth therein),
shall remain in full force and effect and Borrower's obligations pursuant to
such warrant shall not be terminated or modified by this letter agreement.

 

GENERAL RELEASE:

 

By their signatures below, Borrower and Guarantor: (a) confirm their consent to
the foregoing, (b) acknowledge that Bank has no further obligations or
liabilities to Borrower or Guarantor upon Bank's receipt of the Payoff Amount,
except in releasing and returning all collateral in accordance with the terms of
this letter agreement, and (c) hereby remises, releases, acquits, satisfies and
forever discharges Bank, its agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of Bank, of and from any and all manner of actions, causes
of action, suit, debts, accounts, covenants, contracts, controversies,
agreements, variances, damages, judgments, claims and demands whatsoever, in law
or in equity, which any of such parties ever had, now has or, to the extent
arising from or in connection with any act, omission or state of facts taken or
existing on or prior to the date hereof, against Bank, their agents, employees,
officers, directors, attorneys and all persons acting or purporting to act on
behalf of or at the direction of Bank ("Bank Releasees"), for, upon or by reason
of any matter, cause or thing whatsoever through the date hereof. Without
limiting the generality of the foregoing, Borrower and Guarantor each waive and
affirmatively agree not to allege or otherwise pursue any defenses, affirmative
defenses, counterclaims, claims, causes of action, setoffs or other rights they
do, shall or may have as of the date hereof, including, but not limited to, the
rights to contest any conduct of Bank or other Releasees on or prior to the date
hereof.

 

By its signature below, Bank: (a) confirms its consent to the foregoing, (b)
acknowledges that Borrower and Guarantor each have no further obligations or
liabilities to Bank upon Bank's receipt of the Payoff Amount, except for the
Contingent Obligations, and (c) hereby remises, releases, acquits, satisfies and
forever discharges Borrower and Guarantor, their agents, employees, officers,
directors, predecessors, attorneys and all others acting or purporting to act on
behalf of or at the direction of Borrower or Guarantor, of and from any and all
manner of actions, causes of action, suit, debts, accounts, covenants,
contracts, controversies, agreements, variances, damages, judgments, claims and
demands whatsoever, in law or in equity, which any of such parties ever had, now
has or, to the extent arising from or in connection with any act, omission or
state of facts taken or existing on or prior to the date hereof, against
Borrower or Guarantor, their agents, employees, officers, directors, attorneys
and all persons acting or purporting to act on behalf of or at the direction of
Borrower or Guarantor ("Borrower/Guarantor Releasees"), for, upon or by reason
of any matter, cause or thing whatsoever through the date hereof. Without
limiting the generality of the foregoing, Bank waives and affirmatively agrees
not to allege or otherwise pursue any defenses, affirmative defenses,
counterclaims, claims, causes of action, setoffs or other rights it does, shall
or may have as of the date hereof, including, but not limited to, the rights to
contest any conduct of Borrower or Guarantor or other Borrower/Guarantor
Releasees on or prior to the date hereof, except related to the Contingent
Obligations.

 

 3 

 

 

Each of the parties hereby waives California Civil Code § 1542, which provides:
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR." On the date hereof, each of the parties also shall be deemed to
waive any and all provisions, rights and benefits conferred by any law of any
state or territory of the United States, or country in the world, or principle
of common law, which is similar, comparable or equivalent to California Civil
Code § 1542.

 

MISCELLANEOUS:

 

THIS LETTER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT BANK SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

 

All other documents and legal matters in connection with the transactions
contemplated by this letter agreement shall be reasonably satisfactory in form
and substance to Bank and its counsel.

 

This letter agreement may be executed in any number of counterparts and by the
different parties on separate counterparts, and each such counterpart shall be
deemed to be an original but all such counterparts shall together constitute one
and the same letter agreement.

 

The offer contained in this letter agreement shall be effective and expire and
be of no further effect until 2:00 P.M. (Pacific Time) on the date that is the
earlier of: (i) 24 hours after the effective date of the closing of the
transaction with New Lender, or (ii) October 14, 2016, if Bank does not receive
the Payoff Amount, a fully executed copy of this letter, the aforementioned
warrant and evidence of the repayment of all over-advances each on the terms set
forth herein.

 

[Signature pages follow}

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this letter agreement to be
executed and delivered by their duly authorized officers as of the date first
set forth above.

 

  Very truly yours,         OPUS BANK, as Bank         By: /s/ Allan Howard    
Printed Name: Allan Howard     Its:  Vice President, Special Credits

 

Payoff Confirmation Letter

 

 

 

 

Acknowledged and agreed:

 

PCS LINK, INC., d/b/a GREENWOOD &

HALL, as the Borrower

 

By:       Printed Name: John Hall     Its: ChiefExecutive Officer  

 

GREENWOOD HALL, INC.,

as the Guarantor

 

By       Printed Name: John Hall     Its: ChiefExecutive Officer  

 

JOHN R. HALL III

as the Guarantor

 

By:       Printed Name: John Hall     Its: an individual  

 

Payoff Confirmation Letter

 

 

 